DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “separating one or more layouts based on a type for a plurality of volumetric video component atlases;” as the first method step. However the relationship of this limitation with the next three steps is not clear. In addition the next three steps “determining one or more atlas characteristics of each of one or more volumetric video component atlases of the plurality of volumetric video component atlases; causing storage of information indicative of the one or more atlas characteristics of the one or more volumetric video component atlases as corresponding metadata; and determining one or more suitable packing strategies from among a plurality of packing strategies based on the one or more atlas characteristics, thereby indicating different volumetric video component types based on different layout types for 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dore et al (EP 3349182 A1, Applicant cited), and further in view of  Wang et al (US 20210203989 A1).
RE claim 1, Dore teaches A method comprising: 

determining one or more atlas characteristics of each of one or more volumetric video component atlases of the plurality of volumetric video component atlases (Figs 5-7, [0044] “The 2D parametrizations 41, 42 and 43 may be represented with a limited number of parameters and defined for example with one or more parametric equations. The 2D parametrization associated with a given 3D part of the point cloud is determined [0048] “A depth map associated with a given 3D part, for example the 3D part 5110, is obtained by using the parameters of the 2D parametrization associated with the given 3D part 5110 and the depth map 5320 is obtained by using the parameters of the 2D parametrization associated with the 3D part 5320….”, [0050] “In a same way, a color map associated with the given 3D part is obtained by using the parameters of the 2D parametrization associated with the given 3D part. Color information retrieved from the points of the point cloud comprised in the given 3D part or color information retrieved from the implicit surface of the object intersected by the rays casted from the point of view is associated with the samples of the 2D parametrization surface to form the color map.”); 
causing storage of information indicative of the one or more atlas characteristics of the one or more volumetric video component atlases as corresponding metadata; and indicating different volumetric video component types based on different layout types for the plurality of volumetric video component atlases (Figs 5, 11-12, [0051]-[0052] “The set of obtained depth maps are arranged in a first patch atlas 53 according to a determined or random arrangement, for example in a matrix fashion with rows and columns, wherein a patch of the first patch atlas 53 corresponds to one depth map. For example, the patch 531 is the depth map associated with the 3D part 5110. ..In a same way, the set of obtained color maps are arranged in a second patch atlas 54, for example according to a same arrangement as the depth maps in the first patch atlas 53.”, [0094] “..The structure consists in a container which organizes the stream in independent syntax elements. The structure may comprise a header part 1101 which is 
Dore is silent RE: determining one or more suitable packing strategies from among a plurality of packing strategies based on the one or more atlas characteristics, and thereby indicating the different volumetric video component types based on different layout types for the plurality of volumetric video component atlases. However Wang teaches in [0125]-[0126] “Certain codecs 843 and 844, or versions thereof, may be more efficient when encoding certain PCC attributes 841 and 842 than others. In this example, codec 843 is used to encode attribute 841, while codec 844 is used to encode attribute 842, respectively….The benefit of employing mechanism 800 is that the most efficient codecs 843 and 844 can be selected for the corresponding attributes 841 and 842. Mechanism 800 is not limited to two attributes 841 and 842 and two codecs 843 and 844. For example, each attribute (geometry, texture, reflectance, transparency, and normal) could be encoded by a separate codec. In order to ensure the proper codecs 843 and 844 can be selected to decode the corresponding attributes 841 and 842, the encoder may signal the codecs 843 and 844 and their correspondence to the attributes 841 and 842, respectively. For example, the encoder 843 and 844 for the attributes 841 and 842, and decode the PCC video stream 845. As a specific example, an identified_codec_for_attribute syntax element may be employed to indicate the codecs 843 and 844 for the attributes 841 and 842, respectively. ” This is readily available or can equally be applied in Dore to effectively generate the output data streams with separate the depth and color patch atlas frames and the additional metadata as taught in Figs 5-6, 11-12, [0051]-[0052], and [0094], applying a suitable and efficient codec for the corresponding data types, wherein Dore readily teaches applying suitable packing strategy choosing different parameters in [0065] “The choice of 2D parametrization for each 3D part is for example based on an optimization process, for example to reduce the number of maps in the first and second patch atlas, and/or to minimize the points of the 3D part which would be lost during the 3D to 2D transformation process”.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore a system and method determining one or more suitable packing strategies from among a plurality of packing strategies based on the one or more atlas characteristics, and thereby indicating the different volumetric video component types based on different layout types for the plurality of volumetric video component atlases, as suggested by Wang, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the separate output layout streams and thereby ensuring system effectiveness and user experience.
RE claim 2, Dore as modified by Wang teaches further comprising: determining said one or more suitable packing strategies based on the type of volumetric video component, wherein different packing strategies are used for different volumetric video components, which results in video components having different patch layouts or different sizes (Dore Figs 5-7 showing different patch layout and different size based on the selected packing strategy [0051]-[0052] “ Varying the coding from a depth map to another one enables to optimize the bit rate coding. According to a variant, the depth information is coded on a same bit depth (e.g. 8, 10, 12 or 14 bits) for each 3D map, .. According to a variant, the color information is coded on a same bit depth (e.g. 8, 10, 12 or 14 bits) for each color map, ”, “[0062] “the shape and number of depth maps in the first patch atlas 65 is different from the shape and number of depth maps in the first patch atlas 63. Some of the depth maps 651, 652 associated with the 2D parametrizations of the 3D parts 621, 622 are different in size in comparison to the corresponding depth maps in the first patch atlas 63. In a same way, a second patch atlas 66 is generated from the second partitioning 62, the second patch atlas 66 comprising the color maps obtained from the 2D parametrizations associated with the 3D parts resulting from the second partitioning 62. The number of color maps in the second patch atlas 66 is less than the number of color maps in the second patch atlas 64 following the grouping of 3D parts of the first partitioning 61 to obtain the second partitioning 62. This grouping allows to reduce the number of patches, and therefore the number of sharp frontiers and high spatial frequency information. Reducing this lowers the compression bit rate of the color and depth maps. ”. Furthermore Wang [0125]-[0126]).
RE claim 3, Dore as modified by Wang teaches further comprising: applying one of said one or more suitable packing strategies to a volumetric video component that represents depth or distance from camera of a patch of volumetric video, wherein the patch comprises a flat geometry surface without edges, where the patch is down-scaled or signaled otherwise, resulting in a reduction in a number of pixels used to represent the patch (Dore Figs 5-7, [0051] “The set of obtained depth maps are arranged in a first patch atlas 53 according to a determined or random arrangement, for example in a matrix fashion with rows and columns, wherein a patch of the first patch atlas 53 corresponds to one depth map. For example, the patch 531 is the depth map associated with the 3D part 5110.” [0049] “The coding of depth information may vary from a depth map to another one in the first patch atlas 53. For example, the coding of depth information for a given depth map may be adapted to the range of depth values for the 3D part associated with the given depth map and/or to the number of points comprised in the 3D part. …. If the difference is small, the depth information may for example be coded on 8 or 10 bits and if the difference is great, the depth information may for example be coded on 12, 14 or more bits.” Wherein a flat surface without an edge is a patch with minimal depth and is coded with less bits.).
RE claim 4, Dore as modified by Wang teaches further comprising: applying one of said one or more suitable packing strategies to a volumetric video component that represents texture or color information of a surface within a patch of volumetric video, where similarities between patches is exploited to signal smaller patches inside larger patches, resulting in a reduction in a number of pixels used to represent the volumetric video component (Dore Figs 6-7, [0061]-[0062] “ 3D parts may be grouped 
RE claim 5, Dore as modified by Wang teaches further comprising: applying one of said one or more suitable packing strategies to a volumetric video component that utilizes intra or inter patch redundancy, interpolation or other non-visual compression method to reduce resolution or frequency of signaling, thereby using different of the one or more layouts between different compressed volumetric video components (Dore Figs 6-7, [0061]-[0062] “ 3D parts may be grouped together when the implicit surface obtained from the points comprised in each of these 3D parts have a similar topology, e.g. normal close to each other and/or range of associated depth value close to each other…. the shape and number of depth maps in the first patch atlas 65 is different from the shape and number of depth maps in the first patch atlas 63. Some of the depth maps 651, 652 associated with the 2D parametrizations of the 3D parts 621, 622 are different in size in comparison to the corresponding depth maps in the 

RE claim 6, Dore as modified by Wang teaches further comprising: converting, at a specified internal processing resolution, a volumetric video scene into a three dimensional (3D) sample of a scene geometry (Figs 8, [0046] “To obtain the 3D parts, the point cloud may be partitioned according to different methods. For example, the point cloud may be partitioned according to the examples of figures 8A to 8D…. the 3D space 83 (e.g. a parallelepiped corresponding to a box bounding the point cloud) occupied by the point cloud is partitioned according to Cartesian coordinates (x, y, z), i.e. according to the 3 dimensions of a 3D Cartesian frame of reference. Each 3D part may have the form of a cube or of a rectangle parallelepiped. Each 3D part may have the same size or the 3D parts may be of different size, for example to uniformly distribute the points into all 3D parts.”).
RE claim 8, Dore as modified by Wang teaches further comprising: providing a canonical representation comprising one of a point cloud, a voxelized mesh model, a 360°-video, a face-vertex mesh, a winged-edge mesh, a half-edge mesh, a quad-edge mesh, a corner-table mesh, or a vertex-vertex mesh (Figs 8, [0046]).
RE claim 9, Dore as modified by Wang teaches wherein the one or more atlas characteristics includes at least one of a color attribute, a geometry attribute, a reflectance attribute, a roughness attribute, a transparency attribute, a metalness attribute, a specularity attribute, a surface normals attribute, a material attribute or any visually compressed component of the volumetric video scene (Dore Figs 5-6, Abstract “ A depth map and a color map…” in addition Wang [0049] “The design of the PCC category 2 codec seeks to leverage other video codecs to compress the geometry and texture information of a dynamic point cloud by compressing the point cloud data as a set of different video sequences.”, [0083] “A point cloud can be described in terms of a geometry attribute, a texture attribute, a reflectance attribute, a transparency attribute, a normal attribute, etc. Each attribute can be coded by a codec, such as a video codec system 200, an encoder 300, and/or a decoder 400, as part of method 100. Specifically, each attribute of a PCC frame can be coded separately at an encoder and decoded and recombined at the decoder to recreate the PCC frame.”).
Claims 10-15, 17-18 recite limitations similar in scope with limitations of claims 1-6, 8-9 and therefore rejected under the same rationale. In addition Dore teaches  An apparatus comprising at least one processor and at least one memory including computer program code for one or more programs (Fig 9, [0083]).
Claim 19 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Dore teaches A computer program product comprising at least one non-transitory computer-readable storage .
Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dore as modified by Wang, and further in view of Tchapmi et al (US 20190108639 A1).
RE claim 7, Dore as modified by Wang is silent RE: further comprising: voxelizing a mesh model of a volumetric video and down-sampling a high resolution canonical representation. However Tchapmi teaches in Fig 1, [0046]-[0047] “the point cloud is voxelized and represented as a 3D grid…. the 3D-FCNN 108 down-samples the input volume and produces probability distributions or features over the set of classes (e.g. a set of objects or structures likely to be visible within a scene) for each down-sampled voxel, which can be referred to as voxel predictions or features 110.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Dore as modified by Wang a system and method of voxelizing a mesh model of a volumetric video and down-sampling a high resolution canonical representation, as suggested by Tchapmi, as this doesn’t change the overall operation of the system, and it could be used to further reduce the initial data volume by the down sampling for the later processing and thereby increasing system effectiveness and user experience.
Claim 16 recites limitations similar in scope with limitations of claim 7 and therefore rejected under the same rationale.
Claim 20 recites limitations similar in scope with limitations of claims 2-9 and therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210183109 A1	METHOD AND APPARATUS FOR ENCODING/DECODING A POINT CLOUD REPRESENTING A 3D OBJECT
US 20190378333 A1	METHODS AND SYSTEMS FOR REPRESENTING A PRE-MODELED OBJECT WITHIN VIRTUAL REALITY DATA
US 20190371051 A1	METHOD, APPARATUS AND STREAM FOR IMMERSIVE VIDEO FORMAT
US 20190197739 A1	HANDLING DUPLICATE POINTS IN POINT CLOUD COMPRESSION
US 20190108639 A1	Systems and Methods for Semantic Segmentation of 3D Point Clouds
US 20180293778 A1	SMART COMPRESSION/DECOMPRESSION SCHEMES FOR EFFICIENCY AND SUPERIOR RESULTS
US 20180144535 A1	OPTIMAL TEXTURE MEMORY ALLOCATION
US 20180033185 A1	TEXTURE MAPPING APPARATUS, TEXTURE MAPPING METHOD, AND COMPUTER READABLE MEDIUM
US 20160212405 A1	REGION-OF-INTEREST BASED 3D VIDEO CODING

US 20140354641 A1	METHODS OF AND APPARATUS FOR COMPRESSING DEPTH DATA
US 20080304744 A1	Method for Facilitating Post-Processing of Images Using Deformable Meshes
US 20060204115 A1	Video encoding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619